Appellate Case: 21-2138     Document: 010110652120       Date Filed: 03/03/2022    Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                           March 3, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  FORREST EVANS,

        Plaintiff - Appellant,

  v.                                                          No. 21-2138
                                                  (D.C. No. 2:21-CV-00833-KWR-CG)
  ALICIA ORTIZ; MARTA FLORES,                                  (D. N.M.)
  Public Service Representative;
  MARGARET WILLIAMS; DAVID
  ANCHONDO, Owner of Anchondos MVD
  Services; IRENE DE LA CRUZ, Manager,
  Hobbs NM MVD; DANETTE BARELA;
  GARASIMOS REZATOS, MVD
  Department, Deputy Director; HTET
  GONZALES, MVD, Department, Deputy
  Director; MARK WILLIAMS; WILLIAM
  DURAN; ANGEL MARTINEZ, Bureau
  Chief; CITY OF HOBBS, NM,
  Municipality; CITY OF CARLSBAD,
  NEW MEXICO; CITY OF LOVINGTON,
  NM; MICHELLE LUJAN GRISHAM,
  Governor of New Mexico; SUSANNA
  MARTINEZ, Former Governor of New
  Mexico; STEPHANIE SCHARDIN
  CLARK, Cabinet Secretary; TOBY
  SPEARS, CPA Finance Director, all in
  their official capacities,

        Defendants - Appellees.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________


       *
          This order and judgment is not binding precedent, except under the doctrines
 of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
 its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-2138    Document: 010110652120        Date Filed: 03/03/2022      Page: 2



 Before PHILLIPS, MURPHY, and EID, Circuit Judges.**
                    _________________________________

       Forrest Evans, who is pro se,1 sued eighteen defendants under 42 U.S.C.

 § 1983, alleging equal protection and due process violations while “engaged in the

 MVD business from 2012 [through] June 2019.” R. Vol. 1 at 23. Evans also asserted

 state-law claims, such as defamation. The district court dismissed all his § 1983

 claims sua sponte, either as time-barred or for failure to state a claim. The court then

 declined supplemental jurisdiction over his state-law claims. Evans now appeals the

 dismissal of his claims. Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.

       We review sua sponte dismissals of complaints de novo and construe well-

 pleaded facts in the light most favorable to plaintiffs. Smith v. Colo. Dep’t of Corr.,

 23 F.3d 339, 340 (10th Cir. 1994). We review denials of supplemental jurisdiction for

 abuse of discretion. Nielander v. Bd. of Cnty. Comm’rs, 582 F.3d 1155, 1172 (10th

 Cir. 2009).

       Evans doesn’t attack the district court’s Memorandum Opinion and Order of

 Dismissal (“Memorandum Opinion”), which explained why his federal claims failed.

 Evans seems to instead argue that, based on the one-page Rule 58 Judgment, the


       **
          After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument.
       1
        Since Evans is a pro se litigant, we liberally construe his filings, Erickson v.
 Pardus, 551 U.S. 89, 94 (2007), without acting as his advocate, Hall v. Bellmon, 935
 F.2d 1106, 1110 (10th Cir. 1991).

                                             2
Appellate Case: 21-2138    Document: 010110652120        Date Filed: 03/03/2022   Page: 3



 district court dismissed his complaint without reviewing its merits. See Op. Br. at 10

 (“The District Court made no findings of fact or conclusions of law as to the merits

 of my complaint.”); see also Op. Br. at 13 (“The District court arbitrarily without any

 review summarily dismissed my case under Rule 58[.]”). Yet the Rule 58 Judgment

 states that it was entered based on the Memorandum Opinion. And contrary to

 Evans’s argument, the Memorandum Opinion explains—on a defendant-by-defendant

 basis, with ample citations to his complaint and binding caselaw—why his federal

 claims were dismissed. We agree with the district court’s well-reasoned decision.

 And because none of Evans’s federal claims survived, the district court acted within

 its discretion to decline supplemental jurisdiction.

       The district court’s judgment is affirmed.


                                             Entered for the Court


                                             Gregory A. Phillips
                                             Circuit Judge




                                             3